DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/116,907, filed on 8/5/16.

Previous Office Action Withdrawn
The previous Non-Final Office Action mailed 12/10/20 is withdrawn in favor of the new Office Action set forth below. All references cited below were provided in the previous Office Action. 

Election/Restrictions
Applicant’s election without traverse of a species of an AIM protein or partial peptide thereof in the reply filed on 9/28/20 is acknowledged.

Claim Status
Claims 1-6 are pending. Claims 1-6 are currently under consideration for patentability under 37 CFR 1.104.

Information Disclosure Statement
The information disclosure statement filed on 7/11/19 has been considered.  A signed copy was provided in the previous Office Action.
Notably, the disclosure statement filed lists a Search Report. The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered. 
	
Claim Objections
Claim 1 is objected to because of the following informalities:  the term “AIM” contains an acronym or abbreviation that should be spelled out upon first occurrence, and there should be a conjunction such as the term “or” between parts (i) and (ii).  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed.  The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.”
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicants were in possession of the claimed genus.
The instant claims are drawn to a method for prophylaxis or treatment of kidney disease comprising administering an effective amount of (1) AIM, (2) a “partial peptide” of AIM, (3) a nucleic acid encoding “the same”, (4) a drug that induces AIM expression, or (5) a drug that stabilizes AIM.  The instant claims require specific functions of these agents, namely to prevent or treat all kidney diseases in any subject, especially humans and cats. Further, the AIM or partial peptide must be able to bind to cat IgM. The instant specification recites SEQ ID NO:1-6, which are AIM proteins or the nucleic acids encoding AIM proteins, and indicates that these agents would have the required functional properties. However, the claimed method is not limited to these sequences, and can encompass extremely broad genera of agents including polypeptides, nucleic acids, small molecules, aptamers, antibodies, and other molecules, which may have different targets and effects. The claims require that the agents exhibit specific functions in the claimed method, but the specification provides no guidance about a correlation of structure with the required functions that would allow one of skill in the art to immediately envisage the genus of agents that possess the required functionality. See MPEP 2163.
Further, only three species of AIM proteins (human, cat, and mouse), and the three nucleic acids encoding these three proteins are provided. There is no enumerated example of any partial peptide of any of these proteins, any nucleic acid encoding any of these partial peptides, or any drug that induces expression or stabilizes AIM. Three closely related full length AIM proteins are not sufficient representatives of a broad genus encompassing many types of molecules, with many possible targets that act directly or indirectly on AIM. For these reasons, Applicant has not provided species that are adequately described that are representative of the entire genus.  See MPEP 2163.
Therefore, the specification provides insufficient written description to support the genus encompassed by the claim.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that 
"applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)
With the exception of SEQ ID NO: 1-6, the skilled artisan cannot envision the detailed chemical structure of the encompassed agents, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The description of the agent itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood, 107 F.3d at 1572, 41 USPQ2datl966.
Predicting whether or not an agent will be able to treat a particular disease is fraught with obstacles, even if the patient population has a well-understood disease. As taught by Ma (Modern Drug Discovery 2004, 7(6)), any results from in vitro screening often poorly correlate with in vivo results because the complicated physiological environment is absent in the in vitro system (see page 30, left 
The kidney treatment art involves a very high level of unpredictability. Formentini et al (Nephrol Dial Transplant (2012) 27 (Supple 3): iii81–iii88) teach that therapeutic advances to slow down the progression of chronic kidney disease have largely failed due to the lack of profound understanding of the pathophysiology of chronic renal damage and associated cardiovascular disease, an inadequate characterization of molecular mechanisms of currently approved therapies, the unclear biochemical property needs required for novel therapeutic approaches, the missing quantity and quality of clinical trials in the nephrology filed, and most importantly the absence of prognostic biomarkers that reflect the severity of structural organ damage (see page ii81). According to Formentini et al, very few pharmacological interventions have been developed specifically for treating chronic kidney disease and the pharmacological therapy of most renal patients relies largely on the treatment of comorbidities (see page ii81). The teachings of Devuyst et al (Lancet. 2014 May 24; 383(9931): 1844–1859) also indicate that disease heterogeneity is a major factor to consider when treating kidney disease.  For example, Devuyst et al indicate that despite progress in understanding of molecular causes of rare kidney diseases, the pathways for most inherited nephropathies still need identification (see page 3).  Further, Breyer et al (Nat Rev Drug Discov. 2016 August ; 15(8): 568–588) teach that there is a growing appreciation of patient heterogeneity with respect to the rate of loss of renal function. Accordingly, efficient identification and enrollment of patients who are most likely to progress and benefit from the candidate therapeutic intervention remains a significant challenge. Recent results of the large Chronic Renal Insufficiency Cohort (CRIC) have indicated that when using a general patient population, it could take more than a decade to achieve hard end-points used in clinical trials (see page 18-20). 
	Another contributor to unpredictability in the claimed method is the administration of one of many agents of different structure, with different targets and effects. For example, the claims encompass not only AIM, but also peptide fragments of AIM, and any polypeptides that could be classified as including a “drug that induces AIM expression or a drug that stabilizes AIM”.  The term “partial peptide thereof” is defined as “a peptide having the above-mentioned partial amino acid sequence of AIM, and having an activity of substantially the same quality as AIM.” Therefore, the length or required sequence fragments are not defined by the specification to provide any required structure that correlates with the required function of having activity of substantially the same quality as AIM. Further, the instant specification states “AIM in the present invention is a protein containing an amino acid sequence that is the same or substantially the same as the amino acid sequence shown in SEQ ID 
Protein chemistry is one of the most unpredictable areas of biotechnology.  Consequently, the effects of sequence dissimilarities upon protein structure and function cannot be predicted.  Bowie et al. (Science, 1990, 247:1306-1310) teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function and carry out the instructions of the genome and further teaches that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex (column 1, page 1306).  Hinz (Cell. Mol. Life Sci. (2010) 67:1049–1064) teaches that while it is generally assumed that similar protein sequences give rise to similar 3D structures which implies likely similar functions, similar structures do not guarantee similar function ( see e.g. pages 1058, right column, and 1059, left column). Further, Miosge (Proceedings of the National Academy of Sciences Sep 2015, 112 (37) E5189-E5198) teach that there is an important gap in our knowledge about single amino acid mutations, and tests to compare predicted and actual effects of mutation in 23 genes with essential functions show that the predictions of deleterious functions were wrong almost half the time (see e.g. abstract, “Significance” box, and page E5189). The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al. (J. Cell Biol. 111:2129-2138, 1990) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al. (Mol. Cell. Biol., 8:1247-1252, 1988) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen.  These references demonstrate that even a single amino acid substitution will often 
	The genus of “drugs” in the claimed method could also include antibodies that induce AIM expression or stabilize AIM.  The functional characteristics of antibodies (including binding specificity and affinity are dictated on their structure.  Amino acid sequence and conformation of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin. For example, Vajdos et al. (J Mol Biol. 2002 Jul 5;320(2):415-28 at 416) teaches that, “ … Even within the Fv, antigen binding is primarily mediated by the complementarity determining regions (CDRs), six hypervariable loops (three each in the heavy and light chains) which together present a large contiguous surface for potential antigen binding. Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations, although in some cases, framework residues also contact antigen. As an important step to understanding how a particular antibody functions, it would be very useful to assess the contributions of each CDR side-chain to antigen binding, and in so doing, to produce a functional map of the antigen-binding site."  The art shows an unpredictable effect when making single versus multiple changes to any given CDR. For example, Brown et al. (J Immunol. 1996 May;156(9):3285-91 at 3290 and Tables 1 and 2), describes how the VH CDR2 of a particular antibody was generally tolerant of single amino acid changes, however the antibody lost binding upon introduction of two amino changes in the same region. The claims encompass an extremely large number of possible antibodies to a vast number of possible targets (with both direct and indirect effects on AIM), each of which have specific required functions.  The specification does not disclose any species of antibodies within the claim scope, and therefore, neither the art nor the specification provide a sufficient representative number of antibodies or a sufficient structure-function correlation to meet the written description requirements.
The specification does not define the term “drug” but provides examples that are small molecules, suggesting that small molecules are also encompassed in the claims. Regarding small molecule inhibitors of targets that would induce AIM expression or stabilize AIM, the prediction of binding to a target, much less the resulting activity, is highly unpredictable. According to Guido et al (Curr Med Chem. 2008;15(1):37-46), accurately predicting the binding affinity of new drug candidates remains a major challenge in drug discovery (see page 37).  There are a vast number of possible compounds that may bind AIM or affect any one of its upstream or downstream effectors (directly or indirectly), many of which have likely not been discovered. Relying on virtual screening also lends 
The term “drug” could also include nucleic acid targeting compounds.  For these nucleic acid based drugs, the efficacy of any possible DNA or RNA based therapeutic modality is highly unpredictable. This unpredictability stems from an inability to predict the effects of any particular sequence the expression or function of any target.  As taught by Aagaard et al (Advanced Drug Delivery Reviews 59 (2007) 75–86), the development of RNAi based therapeutics faces several challenges, including the need for controllable or moderate promoter systems and therapeutics that are efficient at low doses (see page 79), the ability of an unpredictable number of sequences to stimulate immune responses, such as type I interferon responses (see page 79), competition with cellular RNAi components (see page 83), the side effect of suppressing off targets (see page 80), and challenging delivery (see page 83).  The success of antisense strategies, including anti-RNA and anti-DNA strategies are also highly unpredictable. Warzocha et al (Leukemia and Lymphoma (1997) Vol. 24. pp. 267-281) teach that the efficacy of antisense effects varies between different targeted sites of RNA molecules and three dimensional RNA structures (see page 269), while DNA-targeting strategies have numerous problems including a restricted number of DNA sequences that can form triple helices at appropriate positions within genes and the inaccessibility of particular sequences due to histones and other proteins (see page 269). These references demonstrate that variation in RNA or DNA based therapeutics will often dramatically affect the biological activity and characteristics of the intended therapeutic. McKeague et al (J Nucleic Acids. 2012;2012:748913. Epub 2012 Oct 24) teach that aptamers have particular challenges because unlike antibodies or molecular imprinted polymers, their tertiary structure is highly dependent on solution conditions and they are easily degraded in blood. Further, they have less chemical diversity than other antagonist molecules (see page 2), and have issues associated with determining the Kd measurements for a given molecule (see page 13). Given the teachings of Aagaard et al, Warzocha et al, and McKeague et al, the claimed nucleic acid therapeutics could not be predicted based on the targets selected or similarities to the disclosed example therapeutics.  Therefore, it is 
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow person of ordinary skill in the art to recognize that he or she invented what is claimed’”. The courts have decided: the purpose of the "written description" requirement is broader than to merely explain how to "make and use"; the Applicant must convey with reasonable clarity to those skilled in the art, that as of the filing date sought, he or she was in possession of the invention. The invention is for purposes of the “written description” inquiry, whatever is now claimed. See Vas-Cath, Inc v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991). 
Furthermore, the written description provision of 35 USC §112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993). Moreover, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has the Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed. 
Therefore for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that Applicant had possession of the claimed invention at the time the instant application was filed.

Enablement
Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating acute renal failure in cats with AIM, does not reasonably provide enablement for the entire scope of preventing or treating all subjects with kidney disease, through administration of all of the encompassed AIM proteins or fragment peptides, or with all .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
It is noted that MPEP 2164.03 teaches that “the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability of the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The amount of guidance or direction refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as how to make and use the invention in order to be enabling.”
Enablement is considered in view of the Wands factors (MPEP 2164.01 (A)). The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)): 
1) nature of the invention; 
2) the breadth of the claims; 
3) the state of the prior art; 
4) the level of one of ordinary skill;  
5) the level of predictability in the art; 
6) the amount of direction or guidance provided by the inventor; 
7) the existence of working examples; and 
8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.   

1) nature of the invention;  2) the breadth of the claims; 
The instant claims are drawn to prophylaxis or treatment of kidney disease comprising administering an effective amount of (1) AIM, (2) a “partial peptide” of AIM (see rejection under 35 USC 112(b) below regarding claim scope), (3) a nucleic acid encoding “the same” (see rejection under 35 USC 112(b) below regarding claim scope), (4) a drug that induces AIM expression, or (5) a drug that stabilizes AIM.  The instant claims require that these agents be capable of treating all kidney diseases in any 
The claims are also overly broad due to the scope of the claim that encompasses all kidney diseases, which can number in the hundreds.  The encompassed disorders are highly heterogeneous at both the molecular and clinical level. Assorted examples include: Abderhalden–Kaufmann–Lignac syndrome (Nephropathic Cystinosis), Abdominal Compartment Syndrome, Acetaminophen-induced Nephrotoxicity, Acute Kidney Failure/Acute Kidney Injury, Acute Lobar Nephronia, Acute Phosphate Nephropathy, Acute Tubular Necrosis, Adenine Phosphoribosyltransferase Deficiency, Adenovirus Nephritis, Alagille Syndrome, Alport Syndrome, Amyloidosis, ANCA Vasculitis Related to Endocarditis and Other Infections, Angiomyolipoma, Analgesic Nephropathy, Anorexia Nervosa and Kidney Disease, Angiotensin Antibodies and Focal Segmental Glomerulosclerosis, Antiphospholipid Syndrome, Anti-TNF-α Therapy-related Glomerulonephritis, APOL1 Mutations, Apparent Mineralocorticoid Excess Syndrome, Aristolochic Acid Nephropathy, Chinese Herbal Nephropathy, Balkan Endemic Nephropathy, Bartter Syndrome, Beer Potomania, Beeturia, β-Thalassemia Renal Disease, Bile Cast Nephropathy, BK Polyoma Virus Nephropathy in the Native Kidney, Bladder Rupture, Bladder Sphincter Dyssynergia, Border-Crossers' Nephropathy, Bourbon Virus and Acute Kidney Injury, C1q Nephropathy, C3 Glomerulopathy with Monoclonal Gammopathy, Calcineurin Inhibitor Nephrotoxicity, Cannabinoid Hyperemesis Acute 

4) the level of one of ordinary skill;  5) the level of predictability in the art; 
While the state of the art is relatively high for treatment of some individual kidney diseases, the state of the art with regard to broadly treating all kidney diseases is underdeveloped and unpredictable. In particular, there is no known agent that is effective against all kidney disorders.  In fact, there is no known single molecular target that is uniformly involved in all kidney diseases.  The lack of significant guidance from the present specification or prior art with regard to the actual treatment of all kidney diseases in a subject, with the claimed genera of agents makes practicing the claimed invention unpredictable. Predicting whether or not an agent will be able to treat a particular disease is fraught with obstacles, even if the patient population has a well-understood disease. As taught by Ma (Modern Drug Discovery 2004, 7(6)), any results from in vitro screening often poorly correlate with in vivo results because the complicated physiological environment is absent in the in vitro system (see page 30, left column). In addition, predicting the success of a treatment for all kidney diseases presents challenges beyond initial screening.
The kidney treatment art involves a very high level of unpredictability. Formentini et al (Nephrol Dial Transplant (2012) 27 (Supple 3): iii81–iii88) teach that therapeutic advances to slow down the progression of chronic kidney disease have largely failed due to the lack of profound understanding of the pathophysiology of chronic renal damage and associated cardiovascular disease, an inadequate characterization of molecular mechanisms of currently approved therapies, the unclear biochemical property needs required for novel therapeutic approaches, the missing quantity and quality of clinical 
	With regard to the encompassed agents, the specification encompasses several genera of agents that encompass thousands of possible species, which can include polypeptides, nucleic acids, small molecules, antibodies, aptamers, and other molecules.  Evidence exists that at least some of the claimed agents would not be able to treat kidney disease.  For example, a reference by the same inventor, Miyazaki (US 2013/0115220 A1; filed 5/20/11; published 5/9/13) teaches that administration of an AIM inhibitor, such as a molecule that decreases AIM stability, suppresses AIM expression, and other functions, would treat renal disease (see paragraphs [0034]-[0052]). These molecules would have exactly the opposite effect from the molecules of the instant claims. Therefore, while administration of AIM to cats was able to treat acute renal failure, there is insufficient evidence to extrapolate these findings to support enablement of the entire scope of the claim.  One of skill in the art would therefore not be able to practice the instant invention without undue experimentation to determine which of the encompassed agents would be therapeutic in a patient with one of the encompassed diseases. 
One contributor to unpredictability in the claimed method is the administration of one of many agents of different structure, with different targets and effects. For example, the claims encompass not only AIM, but also peptide fragments of AIM, and any polypeptides that could be classified as including a “drug that induces AIM expression or a drug that stabilizes AIM”.  The term “partial peptide thereof” is et al. (Science, 1990, 247:1306-1310) teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function and carry out the instructions of the genome and further teaches that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex (column 1, page 1306).  Hinz (Cell. Mol. Life Sci. (2010) 67:1049–1064) teaches that while it is generally assumed that similar protein sequences give rise to similar 3D structures which implies likely similar functions, similar structures do not guarantee similar function ( see e.g. pages 1058, right column, and 1059, left column). Further, Miosge (Proceedings of the National Academy of Sciences Sep 2015, 112 (37) E5189-E5198) teach that there is an important gap in our knowledge about single amino acid mutations, and tests to compare predicted and actual effects of mutation in 23 genes with essential functions show that the predictions of deleterious functions were wrong almost half the time (see e.g. abstract, “Significance” box, and page E5189). The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al. (J. Cell Biol. 111:2129-2138, 1990) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al. (Mol. Cell. Biol., 8:1247-1252, 1988) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen.  These references demonstrate that even a single amino acid substitution will often dramatically affect the biological activity and characteristics of a protein.  Clearly, it could not be predicted that polypeptide, peptide fragment or a variant that shares only partial homology with a disclosed protein or that is a fragment of a given SEQ ID NO. will function in a given manner. 
	The genus of “drugs” could also include antibodies that induce AIM expression or stabilize AIM.  The functional characteristics of antibodies (including binding specificity and affinity are dictated on their structure.  Amino acid sequence and conformation of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin. For example, Vajdos et al. (J Mol Biol. 2002 Jul 5;320(2):415-28 at 416) teaches that, “ 
The specification does not define the term “drug” but provides examples that are small molecules, suggesting that small molecules are also encompassed in the claims. Regarding small molecule inhibitors of targets that would induce AIM expression or stabilize AIM, the prediction of binding to a target, much less the resulting activity, is highly unpredictable. According to Guido et al (Curr Med Chem. 2008;15(1):37-46), accurately predicting the binding affinity of new drug candidates remains a major challenge in drug discovery (see page 37).  There are a vast number of possible compounds that may bind AIM or affect any one of its upstream or downstream effectors (directly or indirectly), many of which have likely not been discovered. Relying on virtual screening also lends unpredictability to the art regarding identification of molecules that would be capable of the required functions of the instant claims. Guido et al teach that there are two main complex issues with predicting activity for a small molecule: accurate structural modeling and/or correct prediction of activity (see page 40). As taught by Clark et al (J. Med. Chem., 2014, 57 (12), pp 5023–5038), even when guided by structural data, developing selective structure-activity relationships has been challenging owing to the similarities of the enzymes (see page 5028). Therefore, it is impossible for one of skill in the art to predict that any particular encompassed small molecule therapeutic would function to bind AIM, induce AIM expression, or stabilize AIM in a patient. 
The term “drug” could also include nucleic acid targeting compounds.  For these nucleic acid based drugs, the efficacy of any possible DNA or RNA based therapeutic modality is highly 

6) the amount of direction or guidance provided by the inventor; 7) the existence of working examples;
	The instant application provides Examples showing the treatment of cats with induced acute renal failure by administering AIM. The cats that were treated did not demonstrate the decreased glomerular filtration rate or overall kidney function shown in the controls.  No other examples were provided to demonstrate administration of any other agent to any other subject for the purposes of 
In conclusion, the claimed invention does not provide enablement for the entire scope of the claims. Thus for the reasons outlined above, the specification is not considered to be enabling for one skilled in the art to make and use the claimed invention as the amount of experimentation required is undue, due to the broad scope of the claims, the lack of guidance and working examples provided in the specification.  Therefore, the specification does not enable the full scope of the instant claims.  In view of the above, one of skill in the art would be forced into undue experimentation to practice the claimed invention.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, the subject is listed as “a cat” but the claim depends from claim 4, for which the subject must be a human. 
In claim 6, the phrase “wherein the AIM or a partial peptide thereof binds to cat IgM” renders the claim indefinite. The phrase “binds to cat IgM” could be interpreted as a functional requirement of the antibody, where the antibody must be capable of binding cat IgM.  However, the phrase could also be interpreted as requiring the antibody to bind to cat IgM when it is administered to the subject.  This interpretation would be inconsistent with the requirement that the antibody be administered to a human in claim 4, from which claim 6 depends. 
Claim Interpretation
	The instant specification does not define the term “prophylaxis.” The common meaning is action taken to prevent disease. In this case, administration of the AIM agents of the instant claims would be used to prevent renal disease. This means that the subject would not have renal disease upon administration. Further, administration to a subject with kidney disease would be encompassed by the term “treatment.” Therefore, given the broadest reasonable interpretation of the instant claims, administration of any of the encompassed agents to any subject, regardless of presence or absence of kidney disease, would meet the limitation of either prophylactic or therapeutic administration. Further, claim 5 is interpreted to read on administration to a cat. 

Claim Rejections - 35 USC § 102(a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1. Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazaki (WO 2011/145723 A1; published 11/24/11; also published as US 2013/0115220 A1, filed 5/20/11, published 5/9/13). The rejection below references the ‘220 publication as the English language equivalent for the ‘723 document. However, the ‘723 reference publication date of 11/24/11 will be applied for the rejection. 
The instant claims are drawn to a method for the prophylaxis or treatment of a kidney disease comprising administering an effective amount of AIM or a partial peptide thereof, a nucleic acid comprising a base sequence encoding the same, a drug that induces AIM expression, or a drug that stabilizes AIM. The subject can be a human or a cat. 
Regarding the limitations of instant claims 1-3, Miyazaki et al teach the prophylaxis or treatment of metabolic syndrome or related diseases thereof, comprising administering an AIM inhibitor to a 
Regarding the limitations of instant claims 4 and 5, the subject can be a human (see paragraph [0041], [0050], [0177], and claim 20). The subject can be a cat (see paragraph [0041], [0050], [0177], and claim 22).
	                                                                  
2. Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazaki (US 20100331244 A1; filed 5/24/10; priority date 6/1/09; published 12/30/10). 
The instant claims are drawn to a method for the prophylaxis or treatment of a kidney disease comprising administering an effective amount of AIM or a partial peptide thereof, a nucleic acid comprising a base sequence encoding the same, a drug that induces AIM expression, or a drug that stabilizes AIM. The subject can be a human or a cat. 
Regarding the limitations of instant claim 1, Miyazaki et al teach the decreasing adipose tissues or inhibiting growth of adipose tissues, or treating or preventing a disease, comprising administering an AIM to a subject (see claim 1 and 37, and paragraphs [0112]-[0113] and [0202]-[0203]). The AIM can be a cat AIM (see paragraph [0115]). This protein would meet the structural limitations for the “AIM or partial peptide thereof” as recited in the instant claims. The claims encompass “prophylaxis”, for which the common meaning is action taken to prevent disease. Administration of any encompassed therapeutic agent would inherently provide prophylaxis to a subject that did not have kidney disease.  Therefore, administration of AIM peptides to subjects with disorders other than kidney diseases meets the limitations for prophylaxis for kidney diseases including acute or chronic renal failure. 
Regarding the limitations of instant claims 4 and 5, the subject can be a human (see paragraph [0200]-[0205]). The subject can be a cat (see paragraph [0200]-[0205]).


reference      MAPLFNLMLAILSIFVGSCFSESPTKVQLVGGAHRCEGRVEVEHNGQWGTVCDDGWDRRD	60
Instant        MAPLFNLMLAILSIFVGSCFSESPTKVQLVGGAHRCEGRVEVEHNGQWGTVCDDGWDRRD	60
               ************************************************************

reference      VAVVCRELNCGAVIQTPRGASYQPPASEQRVLIQGVDCNGTEDTLAQCELNYYVFDCSHE	120
Instant        VAVVCRELNCGAVIQTPRGASYQPPASEQRVLIQGVDCNGTEDTLAQCELNYYVFDCSHE	120
               ************************************************************

reference      EDAGAQCENPDSDLLFIPEDVRLVDGPGHCQGRVEVLHQSQWSTVCKAGWNLQVSKVVCR	180
Instant        EDAGAQCENPDSDLLFIPEDVRLVDGPGHCQGRVEVLHQSQWSTVCKAGWNLQVSKVVCR	180
               ************************************************************

reference      QLGCGRALLTYGSCNKNTQGKGPIWMGKMSCSGQEANLRSCLLSRLENNCTHGEDTWMEC	240
Instant        QLGCGRALLTYGSCNKNTQGKGPIWMGKMSCSGQEANLRSCLLSRLENNCTHGEDTWMEC	240
               ************************************************************

reference      EDPFELKLVGGDTPCSGRLEVLHKGSWGSVCDDNWGEKEDQVVCKQLGCGKSLHPSPKTR	300
Instant        EDPFELKLVGGDTPCSGRLEVLHKGSWGSVCDDNWGEKEDQVVCKQLGCGKSLHPSPKTR	300
               ************************************************************

reference      KIYGPGAGRIWLDDVNCSGKEQSLEFCRHRLWGYHDCTHKEDVEVICTDFDV	352
Instant        KIYGPGAGRIWLDDVNCSGKEQSLEFCRHRLWGYHDCTHKEDVEVICTDFDV	352
               ****************************************************


3. Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazaki (US 8,591,913; filed 1/23/12; priority date 6/1/09; published 11/26/13). 

Regarding the limitations of instant claims 1-3, Miyazaki et al teach a method of decreasing adipose tissues or inhibiting growth of adipose tissues, or treating or preventing a disease, comprising administering an AIM to a subject (see claims 1-8). The sequences of SEQ ID NO:1-8 of Miyazaki correspond to human AIM, the three human AIM domains of SRCR1, SRCR2, SRCR3, mouse AIM, and the three mouse AIM domains of SRCR1, SRCR2, SRCR3, respectively (se e.g. Figure 3 legend in column 2 for identifying the corresponding SEQ ID NO). The instant claims encompass “prophylaxis”, for which the common meaning is action taken to prevent disease. Administration of any encompassed therapeutic agent would inherently provide prophylaxis to a subject that did not have the recited kidney disease.  Therefore, administration of AIM peptides to subjects with disorders other than kidney diseases meets the limitations for prophylaxis for kidney diseases including acute or chronic renal failure. 
Regarding the limitations of instant claim 4 and 5, the subject to which the AIM is administered can be a human (see column 22). The subject can be a nonhuman animal (see claim 6) such as a cat (see column 22). 
Regarding the limitation of instant claim 6, the instant specification indicates in paragraph [0138], “While AIM protein that can bind to cat IgM may be any AIM protein as long as it binds to cat IgM in cat blood, for example, it is preferably a protein containing SRCR3 domain of mouse-derived AIM. Specifically, for example, an AIM protein containing amino acid Nos. 246-348 of the amino acid sequence shown in SEQ ID NO: 6 can be mentioned.”  Miyazaki et al teach that the AIM can be mouse AIM or mouse domain SRCR3 (see e.g. column 2), and that the mouse AIM is shown in SEQ ID NO:5 of the reference (see e.g. columns 2 and 49-52)). Miyazaki SEQ ID NO:5 is identical to instant SEQ ID NO:6 (see Miyazaki columns 49-52 and alignment below). Therefore, SEQ ID NO:5 of Miyazaki would meet the requirements for an AIM that binds cat IgM when administered. 

reference      MAPLFNLMLAILSIFVGSCFSESPTKVQLVGGAHRCEGRVEVEHNGQWGTVCDDGWDRRD	60
Instant        MAPLFNLMLAILSIFVGSCFSESPTKVQLVGGAHRCEGRVEVEHNGQWGTVCDDGWDRRD	60
               ************************************************************

reference      VAVVCRELNCGAVIQTPRGASYQPPASEQRVLIQGVDCNGTEDTLAQCELNYYVFDCSHE	120
Instant        VAVVCRELNCGAVIQTPRGASYQPPASEQRVLIQGVDCNGTEDTLAQCELNYYVFDCSHE	120
               ************************************************************

reference      EDAGAQCENPDSDLLFIPEDVRLVDGPGHCQGRVEVLHQSQWSTVCKAGWNLQVSKVVCR	180
Instant        EDAGAQCENPDSDLLFIPEDVRLVDGPGHCQGRVEVLHQSQWSTVCKAGWNLQVSKVVCR	180
               ************************************************************

reference      QLGCGRALLTYGSCNKNTQGKGPIWMGKMSCSGQEANLRSCLLSRLENNCTHGEDTWMEC	240
Instant        QLGCGRALLTYGSCNKNTQGKGPIWMGKMSCSGQEANLRSCLLSRLENNCTHGEDTWMEC	240
               ************************************************************

reference      EDPFELKLVGGDTPCSGRLEVLHKGSWGSVCDDNWGEKEDQVVCKQLGCGKSLHPSPKTR	300
Instant        EDPFELKLVGGDTPCSGRLEVLHKGSWGSVCDDNWGEKEDQVVCKQLGCGKSLHPSPKTR	300
               ************************************************************

reference      KIYGPGAGRIWLDDVNCSGKEQSLEFCRHRLWGYHDCTHKEDVEVICTDFDV	352
Instant        KIYGPGAGRIWLDDVNCSGKEQSLEFCRHRLWGYHDCTHKEDVEVICTDFDV	352
               ****************************************************

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

1. Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,591,913 (referenced as “Miyazaki”). Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are drawn to a method for the prophylaxis or treatment of a kidney disease comprising administering an effective amount of AIM or a partial peptide thereof, a nucleic acid comprising a base sequence encoding the same, a drug that induces AIM expression, or a drug that stabilizes AIM. The subject can be a human or a cat. 
Regarding the limitations of instant claims 1-3, Miyazaki et al claim a method of decreasing adipose tissues or inhibiting growth of adipose tissues, comprising administering an AIM to a subject (see claims 1-8). The sequences of SEQ ID NO:1-8 of Miyazaki correspond to human AIM, the three human AIM domains of SRCR1, SRCR2, SRCR3, mouse AIM, and the three mouse AIM domains of SRCR1, SRCR2, SRCR3, respectively (se e.g. Figure 3 legend in column 2 for identifying the corresponding SEQ ID NO). The claims encompass “prophylaxis”, for which the common meaning is action taken to prevent disease. Administration of any encompassed therapeutic agent would inherently provide prophylaxis to a subject that did not have the recited kidney disease.  Therefore, administration of AIM peptides to subjects with disorders other than kidney diseases meets the limitations for prophylaxis for kidney diseases including acute or chronic renal failure. 
Regarding the limitations of instant claim 4 and 5, the subject to which the AIM is administered can be a human (see claim 2). The subject can be a nonhuman animal (see claim 6) the definition for which includes cats (see column 22). 
Regarding the limitation of instant claim 6, the instant specification indicates in paragraph [0138], “While AIM protein that can bind to cat IgM may be any AIM protein as long as it binds to cat IgM in cat blood, for example, it is preferably a protein containing SRCR3 domain of mouse-derived AIM. Specifically, for example, an AIM protein containing amino acid Nos. 246-348 of the amino acid sequence shown in SEQ ID NO: 6 can be mentioned.”  Miyazaki et al teach that the AIM can be mouse 

reference      MAPLFNLMLAILSIFVGSCFSESPTKVQLVGGAHRCEGRVEVEHNGQWGTVCDDGWDRRD	60
Instant        MAPLFNLMLAILSIFVGSCFSESPTKVQLVGGAHRCEGRVEVEHNGQWGTVCDDGWDRRD	60
               ************************************************************

reference      VAVVCRELNCGAVIQTPRGASYQPPASEQRVLIQGVDCNGTEDTLAQCELNYYVFDCSHE	120
Instant        VAVVCRELNCGAVIQTPRGASYQPPASEQRVLIQGVDCNGTEDTLAQCELNYYVFDCSHE	120
               ************************************************************

reference      EDAGAQCENPDSDLLFIPEDVRLVDGPGHCQGRVEVLHQSQWSTVCKAGWNLQVSKVVCR	180
Instant        EDAGAQCENPDSDLLFIPEDVRLVDGPGHCQGRVEVLHQSQWSTVCKAGWNLQVSKVVCR	180
               ************************************************************

reference      QLGCGRALLTYGSCNKNTQGKGPIWMGKMSCSGQEANLRSCLLSRLENNCTHGEDTWMEC	240
Instant        QLGCGRALLTYGSCNKNTQGKGPIWMGKMSCSGQEANLRSCLLSRLENNCTHGEDTWMEC	240
               ************************************************************

reference      EDPFELKLVGGDTPCSGRLEVLHKGSWGSVCDDNWGEKEDQVVCKQLGCGKSLHPSPKTR	300
Instant        EDPFELKLVGGDTPCSGRLEVLHKGSWGSVCDDNWGEKEDQVVCKQLGCGKSLHPSPKTR	300
               ************************************************************

reference      KIYGPGAGRIWLDDVNCSGKEQSLEFCRHRLWGYHDCTHKEDVEVICTDFDV	352
Instant        KIYGPGAGRIWLDDVNCSGKEQSLEFCRHRLWGYHDCTHKEDVEVICTDFDV	352
               ****************************************************

Miyazaki differs in claim scope from the instant invention, which is drawn to both prophylaxis and treatment of kidney diseases with AIM. The instant claims also are broader because they include treatment with nucleic acids and drugs that either stabilize AIM or induce AIM expression. Therefore, while Miyazaki overlaps in scope with the instant claims, the instant claims encompass more agents than Miyazaki, and are directed to an overlapping scope of diseases as taught in Miyazaki. 

2. Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,349,640. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding the limitations of instant claims 1-3, the ‘640 patent claims a method for treatment of a kidney disease, comprising administering an effective amount of AIM, where in the AIM is the sequence of SEQ ID NO:2 or SEQ ID NO:4 (see e.g. claim 1 and 5). 
Regarding the limitations of instant claims 4-5, the ‘640 patent claims the treatment of a human (see e.g. claims 2 and 6) or a cat (see e.g. claims 3 and 7).  
Regarding the limitations of instant claim 6, the ‘640 patent claims an AIM that can bind to cat IgM (see e.g. claims 4 and 8). 
The instant claims differ from the claim scope of the ‘640 patent by claiming both prophylaxis and treatment, rather than just treatment, for kidney disease. Further, the instant claims allow for any AIM, partial peptide thereof, encoding nucleic acid, or drug that induces express or stabilizes AIM, whereas the ‘640 patent only teaches two specific AIM sequences. Therefore, the claim scope overlaps between the instant application and the ‘640 patent, but they are not identical. 

3. Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,993,524. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are drawn to a method for the prophylaxis or treatment of a kidney disease comprising administering an effective amount of AIM or a partial peptide thereof, a nucleic acid comprising a base sequence encoding the same, a drug that induces AIM expression, or a drug that stabilizes AIM. The subject can be a human or a cat. 
Regarding the limitations of instant claims 1-4, the ‘524 patent claims a method for treatment or prophylaxis of a NASH patient or hepatocellular carcinoma progressed from NASH, in a patient, comprising administering an effective amount of AIM, where in the AIM is the sequence of SEQ ID NO:2 (see e.g. claim 1 and 5). NASH is referred to in the specification as “human NASH” indicating that the “patients” are humans (see e.g. column 2).  SEQ ID NO:2 is human AIM (see e.g. column 7). The instant claims recite “prophylaxis”, for which the common meaning is action taken to prevent disease. Administration of any encompassed therapeutic agent would inherently provide prophylaxis to a subject that did not have kidney disease. Therefore, administration of AIM peptides to subjects with disorders 
The instant claims differ from the claim scope of the ‘524 patent by claiming both prophylaxis and treatment, rather than just prophylaxis or treatment. Further, the instant claims allow for any AIM, partial peptide thereof, encoding nucleic acid, or drug that induces express or stabilizes AIM, whereas the ‘524 patent only teaches one specific AIM sequence. Therefore, the claim scope overlaps between the instant application and the ‘524 patent, but they are not identical. 


4. Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 11-16 of copending Application No. 16/764,755 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are drawn to a method for the prophylaxis or treatment of a kidney disease comprising administering an effective amount of AIM or a partial peptide thereof, a nucleic acid comprising a base sequence encoding the same, a drug that induces AIM expression, or a drug that stabilizes AIM. The subject can be a human or a cat. 
Regarding the limitations of instant claims 1-5, the copending application claims a mutant human AIM (see claims 1-3) a mutant mouse AIM (see claims 4-6), and a pharmaceutical composition comprising the mutant AIM molecules (see claims 11-16).  The copending specification indicates that the AIM molecules can be used to treat renal disease, such as acute and chronic renal failure, among other kidney diseases (see e.g. paragraphs [0014], and [0040]-[0042]). Regarding the limitations of instant claim 4 and 5, the subject to which the AIM can be administered includes a human or a cat (see paragraph [0041]). The Federal Circuit has held that it is proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003). Here, the utility is disclosed in the copending specification that is identical to the use of the AIM in the instant claims. 
Regarding the limitation of instant claim 6, the instant specification indicates in paragraph [0138], “While AIM protein that can bind to cat IgM may be any AIM protein as long as it binds to cat 
The copending application differs in claim scope from the instant invention since it claims a composition and/or a protein product, whereas the instant claims are directed to a method of treatment or prophylaxis. Further, the copending claims require specific AIM proteins, where the instant claims are not limited to only one species of agent to treat or prevent disease. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA K MCCOLLUM/Examiner, Art Unit 1646 
2/16/21